UN ITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STA TES OF AM ERICA
                                                     UNSEALING ORDER
         - against -
                                                     Docket No. l 9-CR-0310 (JMA)
MACK DRIVER,                                                         Fl L ED
   also known as "Macadoo,"                                        IN CLERK'S OFFICE
                                                             U.S. DISTRICT COURT E.D.N. y

                          Defendant.
                                                            *      JUL 1 1 2019       *
---------------------------X                                 LONG ISLAND OFFICE



                 Upon the application o f RICHARD P. DON OGl lUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Mark E. Misorek,

for an order unsealing the above-captioned matter.

                 WHEREFORE , it is ordered that the above-captioned matter be unsealed.

Dated:       Central Islip, New York
             July 11 , 2019


                                                /s/ A. Kathleen Tomlinson
                                            HONORABLE A. KATI-IL EEN TOMLINSON
                                            UNITED STAT ES MAGISTRATE JUDGE
                                            EASTERN DISTRICT OF N EW YORK
